The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 11, 2015

                                       No. 04-15-00015-CR

                                    Robert Alan QUEEMAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                   Trial Court No. 2063-CR
                        Honorable Enrique Fernandez, Judge Presiding

                                         ORDER
       The State’s brief was originally due to be filed on August 12, 2015. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to
September 11, 2015. On September 11, 2015, the State filed a motion requesting an additional
extension of time to file the brief until October 12, 2015, for a total extension of sixty days. The
motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE
WILL BE GRANTED. The State’s brief must be filed by October 12, 2015.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court